DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A, Prong One
Claim 1 recite(s) an abstract idea with the specific limitations of:
determining a history of one or more game titles played by a user;
generating first score data indicating, for each of multiple first game titles each released within a first time window, a score representing a correlation between the history and the respective first game title;
generating second score data indicating, for each of multiple second game titles each released within a second time window, a score representing a correlation between the history and the respective second game title; and
result data that is based at least in part on the first score data and the second data.
These steps, which can be performed mentally, recite forming a judgment as to how well a game title correlates with a given user’s play history in order to recommend game titles to a user.  Forming a judgment is a mental step, and recommending game titles is advertising, marketing, or sales See MPEP 2106.04(a)(2), subsections II and III.
Claim 6 recites an abstract idea with the specific limitations of:
first score data indicating, for each of multiple first content items released within a first window of time, a correlation between a consumption history of the user and the respective first content item;
second score data indicating, for each of multiple second content items released within a second window of time, a correlation between the consumption history of the user and the respective second content item; and
determining an order of one or more content items to present on a display associated with the client device based at least in part on the first score data, the second score data, and a specified time.
These steps, which can be performed mentally, recite forming a judgment as to how well a game title correlates with a given user’s play history in order to recommend game titles to a user.  Forming a judgment is a mental step, and recommending game titles is advertising, marketing, or sales activity, both of which are enumerated categories of abstract idea.  See MPEP 2106.04(a)(2), subsections II and III.
Claim 13 recites an abstract idea with the specific limitations of:
first score data indicating, for each of multiple first content items associated with a first value of a parameter, a correlation between a consumption history of the user and the respective first content item;
second score data indicating, for each of multiple second content items associated with a second value of the parameter, a correlation between the consumption history of the user and the respective second content item; and
determining an order of one or more content items to present on a display associated with the client device based at least in part on the first score data, the second score data, and input.
See MPEP 2106.04(a)(2), subsections II and III.
Step 2A, Prong Two
This judicial exception is not integrated into a practical application.  
As per claim 1, the additional elements of a computing system and a client device are generic computer components that amount to mere instructions to apply the judicial exception on a computer.  See MPEP 2106.05(b), (f).  Gathering the user’s play history and analyzing it is not sufficient to show an improvement to technology.  See MPEP 2106.05(a) (“Examples that the courts have indicated may not be sufficient to show an improvement to technology include . . . [g]athering and analyzing information using conventional techniques and displaying the result,” TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 612-613 (Fed. Cir. 2016)).  Determining the user’s play history is mere data gathering.  See MPEP 2106.05(g).  Outputting the result data is insignificant extra-solution activity.  See MPEP 2106.05(g).
As per claims 6 and 13, the client device and display are generic computer components that amount to mere instructions to apply the judicial exception on a computer.  See MPEP 2106.05(b), (f).  Specifying a time is mere data gathering, and outputting the content items in a particular order is insignificant extra-solution activity.  See MPEP 2106.05(g).
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the reasons set forth in step 2A, prong two above.  
see MPEP 2106.05(d), subsection I (“The analysis as to whether an element (or combination of elements) is widely prevalent or in common use is the same as the analysis under 35 U.S.C. 112(a) as to whether an element is so well-known that it need not be described in detail in the patent specification.”).  Receiving and transmitting data over a network is also well-understood, routine, and conventional.  MPEP 2106.05(d), subsection II.
As per claims 6 and 13, receiving and transmitting data over a network is well-understood, routine, and conventional.  MPEP 2106.05(d), subsection II.
Dependent Claims
The use of popularity in claims 2, 8-10, and 17-19 is a detail of the judgment in forming a score – a mental step – to be performed, and is therefore part of the judicial exception itself.
The detail of the window as in claims 3 and 12 is directed to details of the mental steps to be performed, and are therefore part of the judicial exception itself.
Training a machine learning model, as in claims 4 and 5, is well-known, routine, and conventional.  The specification is silent as to how to train layers of a machine learning model, instead relying on the fact that doing so is widely prevalent in the art so as to not need to be described in detail to satisfy 35 U.S.C. 112(a).
The interpolation of claims 7, 11, 16, and 20 recites a calculation – a mental step – to be performed, and is therefore part of the judicial exception itself.
The use of a time window in claim 14, like time in claim 6, is a detail of the judgment in forming a score – a mental step – to be performed, and is therefore part of the judicial exception itself.
The use of cost in claim 15, like time in claim 6, is a detail of the judgment in forming a score – a mental step – to be performed, and is therefore part of the judicial exception itself.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al., A Hybrid Recommender System for Steam Games (hereinafter “Gong”).

Although Gong was published after the effective filing date of the instant application, it was presented on May 9-10, 2019 at FORTH Institute of Computer Science, Heraklion, Greece, and as such was, at the very least, “otherwise available to the public” before the effective filing date of the instant claims.  See MPEP 2128.01(II).

As per claim 1, Gong teaches:
determining, by a computing system, a history of one or more game titles played by a user (Gong pg. 138, “Our rating system is an interval from 1 to 5, and it was calculated by dividing the playing time into 5 equally parts [29]. For example, a given user would get a rating of 5 for a given game if the time the user had spent playing the game belonged in the top-20% out of all the users.”), where the playing time is the claimed history;
inputting, by the computing system and into a first trained machine-learning model, data indicative of the history (Gong pp. 138-139, “the rating system works exactly like in the previous user-price table, which is to say, the rating for a certain interval is the mean of all the ratings the user had given for games that belong in that interval. . . The final rating that Bob receives for Dota2 is the mean of five different ratings: . . .– The rating Bob gave for games released between 2010 and 2015.”), where, e.g., playtime of games released between 2010 and 2015 is input to a model to determine a mean for ratings of these games;
generating, as output from the first trained machine-learning model, first score data indicating, for each of multiple first game titles each released within a first time window, a score representing a correlation between the history and the respective first game title (Gong pp. 138-139), where, e.g., games released between 2010 and 2015 will have a final rating based on a model trained on the user’s play time of games released between 2010 and 2015;
inputting, by the computing system and into a second trained machine-learning model, the data indicative of the history (Gong pp. 138-139), where, e.g., playtime of games released after 2015 is input to a model to determine a mean for ratings of these games;;
generating, as output from the second trained machine-learning model, second score data indicating, for each of multiple second game titles each released within a second time window, a score representing a correlation between the history and the respective second game title (Gong pp. 138-139), where, e.g., games released after 2015 will have a final rating based on a model trained on the user’s play time of games released after 2015; and
sending, by the computing system and to a client device, result data that is based at least in part on the first score data and the second score data (Gong pg. 140, “every time the user is viewing a video game product, this system will automatically recommend five other video games according to the current game and the preference of the current user”), where multiple games are recommended based .

As per claim 4, the rejection of claim 1 is incorporated, and Gong further teaches:
wherein the user comprises a first user (Gong pp. 137-139), where gameplay history for a plurality of users comprising a first user is collected, and the method further comprises training a first machine-learning model to generate the first trained machine-learning model, the training comprising:
determining, by the computing system, a history of one or more game titles played by a second user (Gong pp. 137-139), where gameplay history for a plurality of users comprising a second user is collected;
selecting, by the computing system, a game title of the one or more game titles played by the second user, the selected game title having been released within the first window of time (Gong pp. 137-139), where a model for games played, e.g., between 2010 and 2015 is produced; and
training one or more internal layers of the first machine-learning model using the one or more game titles played by the second user as input to the first machine-learning model and the selected game title as output of the first machine-learning model (Gong pp. 137-139), where a model for games played by a second user for a time period, e.g., between 2010 and 2015, is produced that outputs a rating for an unplayed game.

As per claim 5, the rejection of claim 4 is incorporated, and Gong further teaches:
determining, by the computing system, a history of one or more game titles played by a third user (Gong pp. 137-139), where gameplay history for a plurality of users comprising a second user is collected;
selecting, by the computing system, a game title of the one or more game titles played by the third user, the selected game title of the one or more game titles played by the third user having been released within the second window of time (Gong pp. 137-139), where a model for games played, e.g., since 2015 is produced; and
training one or more internal layers of the second machine-learning model using the one or more game titles played by the third user as input to the second machine-learning model and the selected game title of the one or more game titles played by the third user as output of the second machine-learning model (Gong pp. 137-139), where a model for games played by a second user for a time period, e.g., since 2015, is produced that outputs a rating for an unplayed game.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al., A Hybrid Recommender System for Steam Games (hereinafter “Gong”) in view of O’Brien et al., US 2013/0080224 A1 (hereinafter “O’Brien”).

As per claim 2, the rejection of claim 1 is incorporated, but Gong does not teach:
determining, for each of the multiple first game titles, a level of popularity of the respective first game title;
modifying, based at least in part on the respective levels of popularity of the multiple first game titles and a first specified popularity level, the first score data to generate third score data;
modifying, based at least in part on the respective levels of popularity of the multiple first game titles and a second specified popularity level, the first score data to generate fourth score data;
determining, for each of the multiple second game titles, a level of popularity of the respective second game title;
modifying, based at least in part on the respective levels of popularity of the multiple second game titles and the first specified popularity level, the second score data to generate fifth score data; and
modifying, based at least in part on the respective levels of popularity of the multiple second game titles and the second specified popularity level, the second score data to generate sixth score data;
and wherein the result data comprises the third score data, the fourth score data, the fifth score data, and the sixth score data.

The analogous and compatible art of O’Brien, however, teaches taking into account a popularity rating in an average rating of an item (O’Brien ¶ 0108).

It would therefore have been obvious to combine the teachings of O’Brien with those of Gong to modify the final rating of Gong to be the mean of the five ratings of Gong as well as the sixth rating of the popularity rating of O’Brien, where taking the average including the popularity score would modify respective score data to generate third through sixth score data as claimed depending on the popularity level of the game being relatively high or low in order to take into account game popularity overall, thereby resulting in better suggestions for a user.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al., A Hybrid Recommender System for Steam Games (hereinafter “Gong”).

As per claim 3, the rejection of claim 1 is incorporated, and Gong further teaches:
wherein the first window of time comprises a first time period prior to a current time (Gong pg. 138, “Games released between 2010 and 2015.”).

Gong, however, does not teach:
the second window of time comprises a second time period prior to the current time, the second time period including and being greater than the first time period.

However, the choice of how to categorize by release year in Gong is a design choice such that it would have been obvious to one of ordinary skill in the art to modify the teachings of Gong to have a first category for games released between 2010 and 2015, and a second category for games newer than 2010.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159